Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 7 (Figure 1G) in the reply filed on June 8, 2022 is acknowledged.
It is noted that claims 11-17 are withdrawn from consideration as being directed to a non-elected species.  Claim 11 defines a bladder for the ball.  However, the elected embodiment of Figure 1G is a solid ball without a bladder therein.  
Claims 12-17 define a supporting structure for the ball.  This arrangement is defined in paragraph [00191] and shown in non-elected Figures 3a-c.  
Thus, claims 11-17 have been withdrawn as being directed to a non-elected species.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donntag (5,181,717) in view of Prissok (US 2015/0197617).  Regarding claim 1, Donntag discloses a ball construction including an outer layer of polyurethane foam material.  Note Figure 1 and the Abstract of Donntag.  However, Donntag lacks the teaching for the outer layer to comprise an expanded thermoplastic polyurethane material.  Prissok discloses a foam construction that may be used in the manufacture of balls wherein the foam comprises foamed particles of thermoplastic polyurethane.  The foamed particles of thermoplastic polyurethane define an expanded thermoplastic polyurethane as recited.  Note paragraphs [0009] and [0010].  It would have been obvious to one of ordinary skill in the art to form the ball of Donntag with an outer layer of the expanded thermoplastic polyurethane material in order to provide an inflated sports ball construction having an outer layer with improved elasticity and ultimate tensile strength.  Note paragraph [0008] of Prissok.  
Regarding claim 5, the combination of Donntag in view of Prissok does not teach any particular arrangement for the particles within the foam and thus, the particles are randomly arranged.  
Regarding claim 6, note Figure 1 of Donntag showing that the outer foam layer may comprise a plurality of layers (3, 4).  
Regarding claim 7, note Figure 1 of Donntag showing that the thickness of the plurality of layers (3, 4) are varied.  Further, the layers (3, 4) are shown as having different compositions.  Note also column 9, lines 60-65.  
Regarding claim 8, note Figure 1 and column 9, lines 60-65 of Donntag showing that it is known in the art of sports balls to form the layers of foam in the ball with different cellular compositions.  Note column 3, lines 1-5 and 18-25. Donntag teaches that the intermediate zone has cells that are progressively smaller, less elongated, and fewer in number towards the skin.  Thus, Donntag teaches a desirability to modify the particles of the layers in order to effect the porosity of the ball and also the flexibility/elasticity.  
Regarding claim 9, the ball of Donntag in view of Prissok defines a cavity within the bladder (7).  
Regarding claim 10, note Figure 1 of Donntag showing a ball carcass (6, 7) that surrounds the cavity.  
Regarding claim 19, Prissok teaches expanded thermoplastic polyurethane particles.  
Regarding claim 20, Donntag teaches a fabric layer (6) for the ball construction.  
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Donntag (5,181,717) in view of Prissok (US 2015/0197617) and Prissok (US 2010/0222442).  Regarding claim 2, the combination of Donntag in view of Prissok ‘617 lacks the teaching for the particles to be connected to each other by fusing at their surfaces.  Prissok ‘442 teaches that it is known in the art of polyurethane foam construction comprising expanded thermoplastic polyurethane beads to apply heat to the particles in order to fuse them at their surfaces.  Note paragraph [0081] of Prissok ‘442.  It would have been obvious to one ordinary skill in the art to form the outer layer of the ball of the combination of Prissok ‘617 in view of Donntag from expanded thermoplastic particles fused at their surfaces in order to form the foam layer for the ball. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Donntag (5,181,717) in view of Prissok (US 2015/0197617), Prissok (US 2010/0222442) and Tusim (6,213,540).  Regarding claim 3, the combination of Hu in view of Prissok ‘617 and Prissok ‘442 teaches that the thermoplastic polyurethane particles are connected using steam welding or hot air.  Note paragraph [0138] of Prissok ‘617 and paragraph [0030] of Prissok ‘442.  However, the combination lacks the teaching for using radio frequency or infrared welding for joining the particles together.  Tusim reveals that it is known in the art of thermoplastic polyurethane products to use hot air welding, steam welding, and radio frequency welding for forming the article.  It would have been obvious to one of ordinary skill in the art to use radio frequency welding instead of steam welding in order to utilize another well-known method for forming the thermoplastic polyurethane article.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Donntag (5,181,717) in view of Prissok (US 2015/0197617) and Lai (5,320,345).  Regarding claim 4, the combination of Donntag in view of Prissok lacks the teaching for the plastic coating applied to the ball and a textured surface.  Lai reveals that it is known in the art of sports balls to apply a decal (23) to the outer surface of the ball.  Note Figure 1.  Lai also shows the basketball with a textured surface.  It would have been obvious to one of ordinary skill in the art to provide the ball of Donntag as modified by Prissok as a basketball with a textured surface and a decal applied thereto in order to provide a conventional basketball appearance.  The examiner takes official notice that it is well known in the art of decals that plastic is used to make the decal.  IT is noted that the plastic decal defines a plastic coating arranged on the outward facing surface of the ball.  
Claims 1, 5-10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0274504) in view of Prissok (US 2015/0197617).  Regarding claim 1, Hu discloses a ball construction comprising an outer layer of polyurethane foam material.  Note Figures 3 and 4 and paragraph [0020] of Hu teaching a polyurethane foam outer layer (16a, 16c).  However, Hu lacks the teaching for the polyurethane material to comprise a plurality of expanded thermoplastic polyurethane particles.  
Prissok discloses a foam construction that may be used in the manufacture of balls wherein the foam comprises foamed particles of thermoplastic polyurethane.  The foamed particles of thermoplastic polyurethane define an expanded thermoplastic polyurethane as recited.  Note paragraphs [0009] and [0010].  It would have been obvious to one of ordinary skill in the art to form the ball of Hu using particles of expanded thermoplastic polyurethane material in order to provide a sports ball construction having an outer layer with improved elasticity and ultimate tensile strength.  Note paragraph [0008] of Prissok.  
Regarding claim 5, the combination of Hu in view of Prissok does not teach any particular arrangement for the particles within the foam and thus, the particles are randomly arranged.  
Regarding claim 6, note Figure 4 of Hu showing that the outer polyurethane foam layer may comprise a plurality of layers (16c, 16d, 16e).  
Regarding claim 7, note paragraph [0020] of Hu stating that the density of the foam may increase at a generally constant rate from the outer surface to the center or vice versa.  The density gradient defines a varying of the composition of the material of the plurality of layers.  Further, paragraph [0020] states that the layers may be of varying thicknesses.  
Regarding claim 8, given the teaching of Hu to modify the density of the layers from the core to the outermost layer, it would have been obvious to one of ordinary skill in the art to provide the particles of Prissok with a smaller size in various layers in order to also modify the physical characteristics of the game ball.   
Regarding claim 9, the ball of Hu in view of Prissok defines a cavity that receives the core (16f).    
Regarding claim 10, note Figure 4 of Donntag showing a ball carcass (16e) that surrounds the cavity.  
Regarding claim 18, the ball of Hu in Figure 4 is a solid ball.  
Regarding claim 19, Prissok teaches expanded thermoplastic polyurethane particles.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0274504) in view of Prissok (US 2015/0197617) and Prissok (US 2010/0222442).  Regarding claim 2, the combination of Hu in view of Prissok ‘617 lacks the teaching for the particles to be connected to each other by fusing at their surfaces.  Prissok ‘442 teaches that it is known in the art of polyurethane foam construction comprising expanded thermoplastic polyurethane beads to apply heat to the particles in order to fuse them at their surfaces.  Note paragraph [0081] of Prissok ‘442.  It would have been obvious to one ordinary skill in the art to form the outer layer of the ball of the combination of Hu in view of Prissok ‘617 from expanded thermoplastic particles fused at their surfaces in order to form the foam layer for the ball. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0274504) in view of Prissok (US 2015/0197617), Prissok (US 2010/0222442) and Tusim (6,213,540).  Regarding claim 3, the combination of Hu in view of Prissok ‘617 and Prissok ‘442 teaches that the thermoplastic polyurethane particles are connected using steam or hot-air welding.  Note paragraph [0138] of Prissok ‘617 and paragraph [0030] of Prissok ‘442.   However, the combination lacks the teaching for using radio frequency or infrared welding for joining the particles together.  Tusim reveals that it is known in the art of thermoplastic polyurethane products to use hot air welding, steam welding, and radio frequency welding for forming the article.  It would have been obvious to one of ordinary skill in the art to use radio frequency welding instead of steam welding in order to utilize another well known method for forming the thermoplastic polyurethane article.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0274504) in view of Prissok (US 2015/0197617) and Lai (5,320,345).  Regarding claim 4, the combination of Hu in view of Prissok lacks the teaching for the plastic coating applied to the ball and a textured surface.  Lai reveals that it is known in the art of sports balls to apply a decal (23) to the outer surface of the ball.  Note Figure 1.  Lai also shows the basketball with a textured surface.  It would have been obvious to one of ordinary skill in the art to provide the ball of Hu as modified by Prissok as a basketball with a textured surface and a decal applied thereto in order to provide a conventional basketball appearance.  The examiner takes official notice that it is well known in the art of decals that plastic is used to make the decal.  It is noted that the plastic decal defines a plastic coating arranged on the outward facing surface of the ball.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0274504) in view of Prissok (US 2015/0197617) and Krysiak (US 2009/0325742).  Regarding claim 4, note paragraph [0018] of Hu stating that the ball may comprise other materials with resiliency such as rubber.  However, Hu lacks the teaching for the plastic material as recited.  Krysiak teaches that it is known in the art of basketballs to form the basketball with a layer of resilient material such as a rubber or plastic.  Note paragraph [0065].  It would have been obvious to one of ordinary skill in the art to substitute a resilient plastic material for the resilient rubber material as taught by Hu in order to provide an alternative material that is equally capable of defining a resilient material within the ball construction.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN B WONG/Primary Examiner, Art Unit 3711